DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13 and 15 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 13 recites:” further comprising an intermediate medium layer, wherein the intermediate medium layer is between the image sensor and the collimator, and -5-the intermediate medium layer is configured to bond the image sensor and the collimator, and to adjust a distance between the image sensor and the collimator in a direction perpendicular to the image sensor 
Claim 13 depends on claim 1 which recites that the collimator includes first and second diaphragm layers and the second diaphragm layer is adjacent to the image sensor layer. This cannot be the case if an intermediate medium layer is between them. This claim cannot be examined until correction is made since the device cannot be constructed as claimed.
Claim 15 recites: “further comprising a third diaphragm layer, wherein the third diaphragm layer is between the second diaphragm layer and the image sensor”.
Claim 15 depends on claim 1 which requires that the second diaphragm layer is adjacent to the image sensor layer; this is not possible if the third diaphragm layer is between the second diaphragm layer and the image sensor, as claimed in claim 15. This claim cannot be examined until correction is made since the device cannot be constructed as claimed.
	This can be corrected by applicant by amending claim 1 to recite that the second diaphragm layer is “closer to the image sensor than the first” but please be aware that the reference of Duparre also teaches 3 diaphragm layers
----------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duparre et al (US PG Pub. No. 2009/0179142).
Regarding Claim 1, Duparre discloses, at least in figure 1: a texture image acquiring device (abstract), comprising: a collimator (1-6, ¶ [0031]) and an image sensor (7,8, ¶ [0031]) , wherein the collimator (1-6) is stacked on the image sensor (7,8), the collimator (1-6) comprises a lens array (1, ¶ [0031]), a first diaphragm layer (2, ¶ [0031]), and a second diaphragm layer (6, ¶ [0031]) which are sequentially stacked, and the second diaphragm layer (6) is adjacent to the image sensor (7-8), the lens array (1) is configured to allow light rays to be converged (see fig. 1) and incident on the first diaphragm layer (2), the first diaphragm layer (2) is configured to allow light rays incident on the first diaphragm layer (2) to pass through (fig. 1) and be incident on the second diaphragm layer (6), and to restrict an angle of light rays capable of passing through the first diaphragm layer (¶ [0034], the rest is absorbed by the walls), the second diaphragm layer (6) is configured to allow light rays incident on the second diaphragm layer (6) to pass through (fig.1), and to restrict an angle of light rays capable of passing through the second diaphragm layer (6), and the image sensor (7-8) is configured to sense light rays incident on the image sensor for acquiring a texture image (¶ [0033])..  
Regarding Claim 2, Duparre discloses in figure 1: wherein the lens array (1) comprises a plurality of lens units (1’) arranged in an array, the first diaphragm layer (2) comprises a plurality of first through holes (2’) arranged in an array, and the plurality of lens units (1’) and the plurality of first through holes (2’) overlap in a one-to- one correspondence in a direction perpendicular to the first diaphragm layer (2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Duparre (142).
Regarding Claim 3, Duparre fails to disclose: wherein a relationship between a radius of curvature R, an aperture D and an arch height h of at least one of the lens units (1’) satisfies a formula of R=D2/(8*h)+h/2.  
However, applicant has not shown in the specification how the claimed relationship produces any novel or unexpected results or solves any known problem. In fact, paragraph [0088] of applicant’s specification establishes the fact that the structural relationships are not critical and can be adjusted to other ranges. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed structural relationships in the device of Duparre, as a matter of obvious design choice.
Regarding Claim 4, Duparre fails to disclose: wherein the collimator (1-6) has a thickness of less than 100 µm, an aperture of at least one of the lens units (1’) ranges from 1 µm to 40 µm, and an opening diameter of at least one of the first through holes (2’) ranges from 1 µm to 20 µm.  
However, applicant has not shown in the specification how the claimed parameters produce any novel or unexpected results or solves any known problem. In fact, paragraph [0088] of applicant’s specification establishes the fact that the structural relationships are not critical. 
Therefore, it would have been obvious to one of ordinary skill in the art, before
the effective filing date of the claimed invention, to provide the claimed structural relationships in the device of Duparre, as a matter of obvious design choice.    
           Furthermore, it would have been obvious to one having ordinary skill in the art at
the time the invention was made to provide the claimed parameters in the device of
Duparre, since it has been held that discovering an optimum value of a result effective
variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215
(CCPA 1980).
--------------------------------------------------------------------------------------------
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Duparre (142) in view of Bergman et al (US PG Pub. No. 2010/0061090, previously cited).
Regarding Claim 14, Duparre fails to disclose: wherein the plurality of lens units (1’) are arranged in a hexagonal array.  
Bergman teaches in paragraph [0021] that a hexagonal array of lenses yields a compact structure.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a hexagonal array of lenses in the device of Duparre, as taught by Bergman, to yield a compact structure.
Claim(s) 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duparre (142) in view of Zhang et al (Chinese Pub. No. CN110088768, English machine copy previously provided, equivalent US PG Pub. No. 20200293738 used for clarity purposes and previously recited) .
Regarding Claim 16, Duparre fails to disclose: A display device, comprising: a display panel, and the texture image acquiring device  which is stacked with the display panel, wherein the display panel comprises a display side and a back side which is opposite to the display side, the texture image acquiring device is on the back side of the display panel, and the collimator (1-6) is between the display panel and the image sensor (7-8), and the texture image acquiring device is configured to detect light rays which are reflected by an object texture on the display side of the display panel and pass through the display panel.  
Zhang teaches in figure 6: a display device (1, ¶ [0068]), comprising: a display panel (10, ¶ [0068]), and the texture image acquiring device (20, ¶ [0068])which is stacked with the display panel (10), wherein the display panel (10) comprises a display side (top) and a back side (bottom) which is opposite to the display side, the texture image acquiring device (20) is on the back side of the display panel, and the collimator is between the display panel and the image sensor (203), and the texture image acquiring device (20) is configured to detect light rays which are reflected by an object texture on the display side of the display panel and pass through the display panel (it is a fingerprint detector, finger touches top of display panel (10)(see fig. 1).  
Zhang’s unit is in, for example, a mobile phone (see ¶ [0003]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the texture image acquiring device of Duparre’s with a display panel, as taught by Zhang, to enable it to be used in a mobile phone.
Regarding Claim 17, Duparre fails to disclose: wherein the display panel comprises a display region and a peripheral region, and the collimator (1-6) and the image sensor (7-8) are in the display region of the display panel and on the back side of the display panel.  
Zhang teaches: wherein the display panel (10) comprises a display region and a peripheral region (all cell phones have a non-functioning border for support, see ¶ [0219]), and the collimator and the image sensor (203) are in the display region of the display panel and on the back side of the display panel (fig.6) (figure 1, top of Zhang, shows the detection area (103,¶ [0068]) well within the display area. Furthermore, it would have to be to be functional. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the collimator (1-6) and image sensor (7-8) in the display region of a display panel of Duparre, as modified by Zhang, to allow it to function.
Regarding Claim 20, Duparre fails to disclose: wherein the display panel comprises an organic light emitting diode display panel, a quantum dot light emitting diode display panel, or a liquid crystal display panel.  
Zhang teaches: wherein the display panel comprises a liquid crystal display panel (abstract, of Zhang). Same motivation as claim 17.  
Claim(s) 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Duparre (142) and Zhang (738) and further in view of Miyazaki et al (US PG Pub. No. 2010/0151761, previously cited).
Regarding Claim 18, Duparre fails to disclose: further comprising an adhesive frame, wherein the adhesive frame is between the display panel and the collimator (1-6), and the adhesive frame is in the peripheral region of the display panel and on the back side of the display panel.  
Miyazaki teaches attaching a lens layer to a display panel with adhesive ( see paragraph [0037] ), Since the top layer of Duparre is a lens layer, attaching the lens to the display would attach the display to the collimator (1-6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to attach the collimator (1-6) of Duparre and a display panel with an adhesive, as taught by Miyazaki, to fix them together and to attach it in a frame structure to realize a savings in material costs.
Regarding Claim 19, Duparre fails to disclose: further comprising a filling medium, wherein the filling medium is between the display panel and the collimator (1-6), and fills a gap between the back side of the display panel and the lens array (1) of the collimator (1-6).  
Miyazaki teaches an image display device (title) where there is an adhesive layer (filling medium) between the display panel and the lens unit (1’)(see paragraph [0037]) (which would be Duparre lens unit (1) which is the top layer of the collimator (1-6)).
 Obviously this is to fix the display panel to the lens unit (1) which when used in the device of Duparre, would, therefore, bond the collimator (1-6) to the display panel.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a filling adhesive layer between a display panel and the collimator (1-6) of Duparre, as taught by Miyazaki,  to fix the two together.

------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 5, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 5, and specifically comprising the limitation of “wherein the second diaphragm layer  comprises a plurality of second through holes  arranged in an array, and the plurality of second through holes and the plurality of first through holes overlap in a one-to-one correspondence in the direction perpendicular to the first diaphragm layer ” including the remaining limitations.
	Claims 6-8 are allowable, at least, because of their dependencies on claim 5.
Regarding Claim 9, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 9, and specifically comprising the limitation of “wherein at least one first through hole of the first through holes has a first opening center, and the first opening center is located at a focal point of a lens unit corresponding to the first through hole” including the remaining limitations.  
Regarding Claim 10, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 10, and specifically comprising the limitation of “wherein the collimator further comprises: a first filling layer that is transparent and between the lens array and the first diaphragm layer”  including the remaining limitations.
	Claims 11-12 are allowable, at least, because of their dependencies on claim 10. 
------------------------------------------------------------------------------------------------------------------
Response to Arguments
	Applicant’s arguments presented 08/11/2022 are moot. A new primary reference is being used under Duparre and this office action is made non-final.
-------------------------------------------------------------------------------------------------------------
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/           Primary Examiner, Art Unit 2879